Case: 20-60634       Document: 00515860997            Page: 1      Date Filed: 05/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                             May 13, 2021
                                     No. 20-60634
                                                                            Lyle W. Cayce
                                   Summary Calendar                              Clerk


   Ana Maria Castaneda-Alvarez,

                                                                                Petitioner,

                                           versus

   Merrick Garland, U.S. Attorney General,

                                                                             Respondent.


                           Petition for Review of an Order of
                           the Board of Immigration Appeals
                                   No. A 202 144 107


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Ana Castaneda-Alvarez, a native and citizen of Guatemala, petitions
   for review of a decision of the Board of Immigration Appeals (“BIA”). She
   avers that the BIA erred in affirming a decision of the immigration judge
   (“IJ”), who made adverse credibility determinations and denied her applica-


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-60634      Document: 00515860997          Page: 2    Date Filed: 05/13/2021




                                    No. 20-60634


   tions for asylum, withholding of removal, and relief under the Convention
   Against Torture (“CAT”).
          We review only the BIA’s decision “unless the IJ’s decision has some
   impact on the BIA’s decision.” Wang v. Holder, 569 F.3d 531, 536 (5th Cir.
   2009). Credibility determinations and determinations that an alien is not eli-
   gible for asylum, withholding of removal, or relief under the CAT are factual
   findings that are reviewed under the substantial evidence standard. Avelar-
   Oliva v. Barr, 954 F.3d 757, 763 (5th Cir. 2020); Chen v. Gonzales, 470 F.3d
   1131, 1134 (5th Cir. 2006); Eduard v. Ashcroft, 379 F.3d 182, 187 (5th Cir.
   2004). Under the substantial evidence standard, we may not reverse the
   BIA’s factual findings unless “the evidence was so compelling that no rea-
   sonable factfinder could conclude against it.” Wang, 569 F.3d at 537.
          Castaneda-Alvarez argues that the adverse credibility finding was in
   error because the internal inconsistencies within her testimony, and the
   inconsistencies among her testimony, prior statements, and documents sub-
   mitted in support of her application, were immaterial to the heart of her testi-
   mony. The IJ, however, was permitted to rely on any inconsistency to deter-
   mine Castaneda-Alvarez’s credibility, see Avelar-Oliva, 954 F.3d at 768, and
   the determination was supported by specific reasons based on the evidence
   presented and was, under the totality of the circumstances, substantially
   reasonable. See Wang, 569 F.3d at 538-39.
          Because the adverse credibility determination was supported by
   “specific and cogent reasons,” the record does not compel a finding that
   Castaneda-Alvarez was credible. See Zhang v. Gonzales, 432 F.3d 339, 344
   (5th Cir. 2005). Substantial evidence supports the BIA’s determination that
   the lack of credible evidence precludes Castaneda-Alvarez from meeting her
   burden of proof for asylum, withholding of removal, or relief under the CAT,
   and we need not address any alternative reasons for denying her claims. See




                                          2
Case: 20-60634      Document: 00515860997         Page: 3   Date Filed: 05/13/2021




                                   No. 20-60634


   Suate-Orellana v. Barr, 979 F.3d 1056, 1061 (5th Cir. 2020); Dayo v. Holder,
   687 F.3d 653, 658−59 (5th Cir. 2012); Chun v. INS, 40 F.3d 76, 79 (5th Cir.
   1994).
            Accordingly, the petition for review is DENIED.




                                        3